 Case 3:20-cv-00530-JPG Document 43 Filed 08/27/20 Page 1 of 2 Page ID #806




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORNELIUS BENNETT and EARLY FUSE,

                Plaintiffs,

        v.                                                       Case No. 20-cv-530-JPG

 CITY OF CENTREVILLE, TOWNSHIP OF
 CENTREVILLE, COMMONFIELDS OF
 CENTREVILLE, MARIUS “MARK” JACKSON,
 CURTIS MCCALL, LAMAR GENTRY, and
 DENNIS TRAITEUR,

                Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Township of Centreville’s motion to set

aside the entry of default (Doc. 41). The Clerk of Court entered default after the Township failed

to file an answer by the deadline, although it has since filed its answer (Doc. 34).

       Federal Rule of Civil Procedure 55(c) provides that a court may set aside entry of default

for good cause. The Court should do so if the defendant shows (1) good cause for his default; (2)

quick action to correct it; and (3) a meritorious defense to the complaint. Pretzel & Stouffer v.

Imperial Adjusters, 28 F.3d 42, 45 (7th Cir. 1994); O’Brien v. R.J. O’Brien & Assocs., 998 F.2d

1394, 1401 (7th Cir. 1993); United States v. Di Mucci, 879 F.2d 1488, 1495 (7th Cir. 1989).

       The Township’s counsel explains that the Township’s answer was delayed because

counsel had newly entered the case and was under the mistaken impression that the parties had

agree to a later deadline. As soon as he discovered his misunderstanding, he filed the

Township’s answer, and as soon as the Clerk entered default, he moved to set aside that entry.

He has also proffered several defenses to the plaintiffs’ claims that do not appear on their face to

lack merit.
 Case 3:20-cv-00530-JPG Document 43 Filed 08/27/20 Page 2 of 2 Page ID #807




       Because the Township has established good cause for setting aside entry of default, the

Court GRANTS the Township’s motion (Doc. 41), VACATES the entry of default (Doc. 38),

and accepts the Township’s answer (Doc. 34).

IT IS SO ORDERED.
DATED: August 27, 2020


                                                   s/ J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   DISTRICT JUDGE




                                               2
